Citation Nr: 0729096	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  98-14 095A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for vertigo, to include as 
secondary to service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The veteran served on active duty from October 1943 to March 
1946 and from January 1951 to September 1952.  This appeal to 
the Board of Veterans' Appeals (Board) arose from an October 
1998 rating decision of the New York, New York, Department of 
Veterans Affairs (VA) Regional Office (RO).

The Board remanded this claim to the RO in December 2004, 
November 2006, and April 2007.  The case has been returned to 
the Board.  It is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

The December 2004 Board remand instructions asked for a VA 
examination and opinion regarding the etiology of the 
veteran's vertigo.  The examiner was asked specifically to 
comment on whether the diagnosed vertigo is in any way 
related to the veteran's chronic sinusitis or the corrective 
surgeries performed during his second period of military 
service.  The report of the July 2005 VA examination included 
a diagnosis of vertigo.  In a September 2005 addendum, the 
July 2005 examiner stated that, given that the veteran had no 
history of trauma to the left ear aside from noise exposure 
and has denied or had not reported any vertigo symptoms prior 
to 1997, it is therefore less likely than not that the 
veteran's vertigo is related to his service activity.  

In April 2007, the Board found that this opinion was not 
compliant with the requests of the Board regarding the 
etiology of the veteran's vertigo.  Citing Stegall v. West, 
11 Vet. App. 268 (1998), the Board again remanded the claim 
and specifically requested that the July 2005 VA examiner 
give an opinion whether the veteran's vertigo is at least as 
likely as not (a 50 percent probability or greater) 
proximately due to or aggravated by (i.e., increased in 
disability by) any of his in-service surgeries or by his 
service-connected sinusitis, hearing loss, or tinnitus.  The 
Board also stated that if the July 2005 examiner was not 
available, the RO should schedule the veteran for another 
examination to obtain the requested opinion.  

A VA examiner, other than the July 2005 VA examiner, examined 
the veteran and reviewed the claims file in May 2007.  The 
examiner offered an opinion as to the correlation between the 
vertigo and the sinus surgeries, but did not address whether 
the veteran's vertigo is at least as likely as not 
proximately due to or aggravated by his service-connected 
sinusitis, hearing loss, or tinnitus.  

If remand orders of the Board are not complied with, the 
Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998) (a 
remand by the Board confers on the appellant, as a matter of 
law, a right to compliance with the remand instructions).  As 
the development sought by the Board in this case has not been 
properly completed, another remand is now required.  

Accordingly, the case is REMANDED to the RO via the AMC in 
Washington, D.C., for the following action:

1.  The May 2007 examiner should review 
the claims file and render an opinion as 
to whether the veteran's vertigo is at 
least as likely as not (a 50 percent 
probability or greater) proximately due 
to or aggravated by (i.e., increased in 
disability by) any of his in-service 
surgeries performed in 1952, or by his 
service-connected sinusitis, hearing 
loss, or tinnitus. Complete rationale 
should be provided for all conclusions 
and opinions offered.  If no opinion can 
be rendered without resorting to pure 
speculation, explain why this is not 
possible.  If the May 2007 examiner is 
not available, schedule the veteran for 
another examination to obtain the 
requested opinion.  

2.  Then readjudicate the veteran's claim 
for service connection for vertigo.  If 
this claim remains denied, prepare a 
supplemental statement of the case (SSOC) 
and send it to him and his 
representative.  Give them time to 
respond before returning the case to the 
Board for further appellate 
consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner. See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



